DETAILED ACTION
This action is in response to the Amendment dated 01 July 2021.  Claims 1, 10, 17 and 20 are amended.  Claim 5 has been cancelled.  Claims 21-36 have been added.  Claims 1-4 and 6-36 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 July 2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 11-17, 19-22, 25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2015/0178761 A1) in view of Giraud et al. (US 2002/0184098 A1).

As for independent claim 1, O’Connor teaches a system comprising:
the computer system being a point of sale (POS) system [(e.g. see O’Connor paragraph 0012) ”a system for providing personalized customer discounts is disclosed. The system includes a storage device and a point of sale terminal. The storage device is operable to store multiple first personal identifiers, personalized customer discounts, and personalized messages. Each of the personalized customer discounts corresponds to one of the first personal identifiers, and each of the ].
one or more processors; and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform at least the following: [(e.g. see O’Connor paragraph 0028) ”each of the devices includes a processor 202 and a memory device 204 in communication with the processor 202”].
receive a customer input including at least data identifying a customer and an indication of initiating a fuel transaction at a fuel dispenser [(e.g. see O’Connor paragraph 0027) ”A display unit 64 provides a visual indication of the amount of fuel dispensed and the corresponding cost for each transaction. Selection buttons 66 allow the customer to select a desired grade and/or type of fuel to dispense from the fuel pump 60. A point of sale terminal 70 is mounted in the fuel pump 60 and includes a display 72. The display 72 may include a plurality of selection buttons 71 oriented along each side of the display 72 to select options presented on the display 72. ].
send at least a portion of the received data identifying the customer to an evaluation system, the evaluation system being associated with a database containing data related to a plurality of customers and configured to evaluate the data related to the plurality of customers to generate customer evaluation data [(e.g. see O’Connor paragraph 0037 and Fig. 6 numeral 360) ”the central server determines whether a reward associated with the loyalty account or personal identifier has been stored in the central server 50”].
cause the evaluation system to determine whether any data related to the customer is contained in the database based on the data identifying the customer [(e.g. see O’Connor paragraph 0037 and Fig. 6 numeral 362) ”at step 362, the central server determines whether a reward associated with the loyalty account or personal identifier has been stored in the central server 50”
in response to a determination that a set of data related to the customer is contained in the database, and cause the evaluation system to retrieve a set of customer evaluation data related to the customer [(e.g. see O’Connor paragraph 0038 and Fig. 8 numeral 364) ”if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction”].
receive the set of customer evaluation data from the evaluation system [(e.g. see O’Connor paragraphs 0009, 0038 and Fig. 8 numeral 364) ”if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction … method for providing personalized customer discounts at a merchant includes receiving a discount and a personalized message from a third party at a server, where the personalized message is associated with the discount The discount and the personalized message are associated with a customer having a loyalty rewards account. An identifier, corresponding to the loyalty rewards account from the customer, is retrieved at a point of sale terminal. The discount and the personalized message associated with the loyalty rewards account are retrieved from the server by the point of sale terminal”
based on the received set of customer evaluation data, determine a specific set of one or more media files that are to be played for the customer, each of the one or more media files being a vide file or an audio file and cause the determined specific set of one or more media files to be displayed at the fuel dispenser [(e.g. see O’Connor paragraphs 0032, 0039 and Fig. 6 numeral 368) ”If the central server 50 identifies multiple rewards associated with a customer loyalty account, the central server 50 retrieves one or more of the rewards according to a predefined set of rules. According to one embodiment of the invention, the central server 50 retrieves the reward having the highest value first and the remaining rewards on subsequent transactions in descending order of value. Optionally, multiple rewards may be applied to a single transaction. Each of the rewards and the associated message is retrieved from the central server 50 … The custom message 73 may be an audio message and/or a video message”].

O’Connor does not specifically teach determine a sequence of the one or more media files that are to be played based on one or more media files that have been played for the customer in one or more previous fueling transactions, the specific set of one or more media files and the sequence of playing thereof being determined based on one or more criteria selected from the group consisting of: a fueling history of the customer; a purchase history of the customer; a loyalty history of the customer; a payment history of the customer; previous videos shown to the customer; a current Giraud teaches:
determine a sequence of the one or more media files that are to be played based on one or more media files that have been played for the customer in one or more previous fueling transactions, the specific set of one or more media files and the sequence of playing thereof being determined based on one or more criteria selected from the group consisting of: a fueling history of the customer; a purchase history of the customer; a loyalty history of the customer; a payment history of the customer; previous videos shown to the customer; a current payment method used by the customer; a customer identifier associated with the customer; and data associated with the customer identifier [(e.g. see Giraud paragraphs 0013, 0018, 0021) ”to project viewer specific advertising that is custom created for that particular individual. For example when an individual uses a credit card at the gas pump their identity is known, and it is possible to simultaneously capture their picture and voiceprint. The next time they get gas at that station it would be possible to identify them from their picture or voice in advance of using a credit card. Since it is now common practice in the financial services industry to build databases that contain personal spending information on individuals, and since their identity and spending profile would be known once they appeared at the gas pump, it would ].  Examiner notes that this claim limitation uses Markush group language which only requires one of the listed alternatives.
Therefore, considering the teachings of O’Connor and Giraud, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add determine a sequence of the one or more media files that are 

As for dependent claim 2, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
wherein the specific set of one or more media files are selected from a predetermined plurality of media files [(e.g. see O’Connor paragraphs 0029, 0039) ”The mass storage device 210 may also be used to store other data, such as the discounts, custom messages, and/or loyalty program records according to the system requirements … the central server 50 retrieves one or more of the rewards according to a predefined set of rules. According to one embodiment of the invention, the central server 50 retrieves the reward having the highest value first and the remaining rewards on subsequent transactions in descending order of value. Optionally, multiple rewards ].

As for dependent claim 4, O’Connor and Giraud teach the system as described in claim 3 and O’Connor further teaches:
wherein the different set of one or more media files is a set of randomly selected one or more media files [(e.g. see O’Connor paragraph 0032) ”it is contemplated that the server 50 may have a set of predefined greetings stored”].

As for dependent claim 7, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
send at least a portion of the data identifying the customer to another evaluation system, the other evaluation system being associated with another database containing data related to a plurality of customers and configured to evaluate data related to the plurality of customers to generate other customer evaluation data [(e.g. see O’Connor paragraph 0026) ”A third party server, computer, or other processing device 80 is in communication with the central server 50 via the network 42”].
cause the other evaluation system to determine whether any data related to the customer is contained in the other database based on the data identifying the customer [(e.g. see O’Connor paragraph 0034) ”third-party business ].
in response to a determination that another set of data related to the customer is contained in the other database, cause the other evaluation system to retrieve a set of other customer evaluation data related to the customer, receive the set of other customer evaluation data from the other evaluation system, based on the received set of other customer evaluation data, determine another specific set of one or more media files that are to be displayed for the customer [(e.g. see O’Connor paragraphs 0030, 0035) ”the system disclosed herein allows a third party to provide a reward to a customer and include a personalized message 73 to accompany the reward. As used herein, the term reward refers to any method of prepaying or agreeing to pay for part or all of a customer's purchase. The reward may also be referred to herein by other terms including, but not limited to a gift, a discount, and a rollback … server 50 is configured to allow a personalized message 73 to be recorded by the third party business providing the reward to the common customer. At step 338, the server 50 transmits a message to the processing device 80 via the network 42 inquiring whether the third party business would like to provide a custom message 73. If so, the custom message 73 may be a pre-recorded message, for example, a professionally recorded ].
cause the determined other specific set of one or more media files to be displayed at the fuel dispenser [(e.g. see O’Connor paragraph 0038) ”if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale”].

As for dependent claim 8, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
send at least a portion of the data identifying the customer to another evaluation system, the other evaluation system being associated with another database containing data related to a plurality of customers and configured to evaluate data related to the plurality of customers to generate other customer evaluation data [(e.g. see O’Connor paragraph 0026) ”A third party server, computer, or other processing device 80 is in communication with the central server 50 via the network 42”
cause the other evaluation system to determine whether any data related to the customer is contained in the other database based on the data identifying the customer [(e.g. see O’Connor paragraph 0034) ”third-party business providing a reward to a common customer of that business who also has a loyalty reward account with the first merchant”].
in response to a determination that another set of data related to the customer is contained in the other database, cause the other evaluation system to retrieve a set of other customer evaluation data related to the customer, receive the set of other customer evaluation data from the other evaluation system [(e.g. see O’Connor paragraphs 0030, 0035) ”the system disclosed herein allows a third party to provide a reward to a customer and include a personalized message 73 to accompany the reward. As used herein, the term reward refers to any method of prepaying or agreeing to pay for part or all of a customer's purchase. The reward may also be referred to herein by other terms including, but not limited to a gift, a discount, and a rollback … server 50 is configured to allow a personalized message 73 to be recorded by the third party business providing the reward to the common customer. At step 338, the server 50 transmits a message to the processing device 80 via the network 42 inquiring whether the third party business would like to provide a custom message 73. If so, the custom message 73 may be a pre-].
send the set of other customer evaluation data to the evaluation system; cause the evaluation system to further evaluate the set of other customer evaluation data with the set of data contained in the database to generate the set of evaluation data [(e.g. see O’Connor paragraph 0038) ”if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale”].

As for dependent claim 9, O’Connor and Giraud teach the system as described in claim 7 and O’Connor further teaches:
determine a sequence of the specific set and the other specific set of media files that are to be displayed; and cause the specific set and the other specific set of media files to be displayed in the determined sequence [(e.g. see O’Connor paragraph 0039) ”According to one embodiment of the invention, the central server 50 retrieves the reward having the ].

As for dependent claim 11, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
wherein the evaluation system is remote to the computer system and is accessible by the computer system via a global network [(e.g. see O’Connor paragraph 0026 and Fig. 1) ”A network 42, which may include the Internet, an intranet, or a combination thereof, connects devices within the convenience store 180, external yet proximate to the convenience store 180, such as the fuel pumps 60, and computing devices located remotely from the convenience store 180”].

As for dependent claim 12, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
wherein the customer input includes data identifying the customer’s membership, and the database includes each of the plurality of customers’ membership information [(e.g. see O’Connor paragraphs 0015, 0027) ”the identifier corresponds to a loyalty rewards account for the merchant … ].
for each customer, the customer evaluation data includes at least a classification of the corresponding customer’s membership or a point earned by the corresponding customer at least based on the corresponding customer’s past completed fuel transactions [(e.g. see O’Connor paragraphs 0004, 0009)where the personalized message is associated with the discount The discount and the personalized message are associated with a customer having a loyalty rewards account … Loyalty programs typically provide a uniform discount or a graduated discount, increasing in accordance with the level of purchases made by a customer. For example, a customer at a gas station may receive a five cent per gallon discount on their first fifty gallons of gasoline purchased in a month and a ten cent per gallon discount on any additional gasoline purchased during the month. Optionally, merchants may also periodically provide special offers to customers. For example, a grocery store or a convenience store may include weekly sale items that vary from week to week].

As for dependent claim 13, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
wherein the customer input includes credit card information, when the credit card is approved, the displaying of the specific set of one or more media files is caused to start by the computer system [(e.g. see O’Connor paragraph 0027, 0038) ”The fuel pump further includes a magnetic strip card reader 74 to read, for example, credit cards, debit cards, or gift cards for payment or customer loyalty cards to identify the customer … the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale”].

As for dependent claim 14, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
wherein the displaying of the specific set of one or more media files is caused to start by a fuel controller that is configured to control the fuel dispenser [(e.g. see O’Connor paragraph 0038) ”At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale. The point of sale may be, for example, a point of sale terminal 20 within a store 180 or a point of sale terminal 70 on a fuel pump 60 external to the store 180. The amount of the reward is applied to the transaction, as shown in step 366 and the custom message 73 ].

As for dependent claim 15, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
wherein the displaying of the specific set of one or more media files is caused to start when the customer starts pumping at the fuel dispenser [(e.g. see O’Connor paragraph 0012) ”The processor is also operable to apply the personalized customer discount to the transaction and play the personalized message at the point of sale terminal during the transaction”].

As for dependent claim 16, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
wherein the displaying of the specific set of one or more media files is caused to start by an indication input by the customer [(e.g. see O’Connor paragraph 0039) ”The list is presented to the customer and the customer may select one or more of the rewards to apply. The customer may utilize, for example, a touch screen on the customer monitor 100 or the selection buttons 71 on the point of ].

As for independent claim 17, O’Connor and Giraud teach a method.  Claim 17 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 19, O’Connor and Giraud teach the method as described in claim 17; further, claim 19 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for independent claim 20, O’Connor and Giraud teach a program product.  Claim 20 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 21, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
wherein the media files are stored at a storage that is physically coupled to the fuel dispenser [(e.g. see O’Connor paragraphs 0026, 0029) ”The central ].
each media file corresponds to an address of the storage [(e.g. see O’Connor paragraphs 0014, 0015, 0029) ”The mass storage device 210 may also be used to store other data, such as the discounts, custom messages, and/or loyalty program records according to the system requirement … A point of sale terminal at the merchant receives an identifier corresponding to the customer and retrieves the discount and the personalized message associated with the customer from the server … the personalized message are associated with the identifier”].
the computer system is further configured to send one or more addresses corresponding to the specific set of one or more media files to the fuel dispenser, causing the fuel dispenser to retrieve and display the one or more media files based on the addresses received from the computer system [(e.g. see O’Connor paragraphs 0009, 0038) ”An identifier, corresponding to the loyalty rewards account from the customer, is retrieved at a point of sale terminal. The discount and the personalized ].

As for dependent claim 22, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
wherein the computer system is connected to a fuel controller via a first wires connection [(e.g. see O’Connor paragraph 0026) ”The central server 50 may be located within the store 180 or, alternately and as illustrated, may be located at a location remote from the store 180. At least one fuel pump 60 is connected to the network 42 outside the store 180”].
the fuel controller is directly connected to the fuel dispenser via a second wired connection [(e.g. see O’Connor paragraph 0027) ”the fuel pump 60 includes one or more nozzles 62 configured to dispense fuel. A display unit 64 provides a visual indication of the amount of fuel dispensed and the corresponding cost for each transaction. Selection buttons 66 allow the customer to select a desired grade and/or type of fuel to dispense ].
the media files are stored at a storage location that is physically coupled to the fuel controller [(e.g. see O’Connor paragraphs 0026, 0029) ”The central server 50 may be located within the store 180 or, alternately and as illustrated, may be located at a location remote from the store 180. At least one fuel pump 60 is connected to the network 42 outside the store 180 … The mass storage device 210 may also be used to store other data, such as the discounts, custom messages, and/or loyalty program records according to the system requirement”
each media file corresponds to an address of the storage [(e.g. see O’Connor paragraphs 0014, 0015, 0029) ”The mass storage device 210 may also be used to store other data, such as the discounts, custom messages, and/or loyalty program records according to the system requirement … A point of sale terminal at the merchant receives an identifier corresponding to the customer and retrieves the discount and the personalized message associated with the customer from the server … the personalized message are associated with the identifier”].
the computer system is configured to send one or more addresses corresponding to the specific set of one or more media files to the fuel controller via the first wired connection, causing the fuel controller to direct the fuel dispenser to retrieve and display the one or more media files based on the addresses received from the computer system [(e.g. see O’Connor paragraphs 0009, 0038) ”An identifier, corresponding to the loyalty rewards account from the customer, is retrieved at a point of sale terminal. The discount and the personalized message associated with the loyalty rewards account are retrieved from the server by the point of sale terminal. The discount is applied to a purchase at the point of sale terminal, and the personalized message is displayed at the point of sale terminal when the purchase is being made … the point of sale is at the fuel pump 60, the custom message 73 may be shown on the display 72 of the fuel pump 60”].

As for dependent claim 25, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
wherein the evaluation system includes an internal evaluation system implemented locally at the gas station configured to store data associated with customers’ past fuel transactions at the gas station and convenient store purchase transactions at the gas station [(e.g. see O’Connor paragraphs 0003, 0026) ”The central server may store a history of purchases made by the customer and may identify rewards for which the customer has qualified … A central server 50 is connected to the network 42 and includes at least one processing unit 52, a monitor 54, and a user interface 56 such as a keyboard. The central server 50 may be located within the store 180 … The gas station may include fuel products for sale outside a convenience store 180 and non-fuel products for sale within the convenience store 180”].

As for dependent claim 27, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
wherein the computer system is configured to determine a reward that is available to the customer based on the set of customer evaluation data; and determine a sequence of one or more media files based on the reward [(e.g. see O’Connor paragraph 0039 and Fig. 6 numeral 368) ”If the central ].

As for dependent claim 28, O’Connor and Giraud teach the system as described in claim 27 and O’Connor further teaches:
wherein the reward includes one of one or more freebies, and the one or more media files are associated with the one or more freebies [(e.g. see O’Connor paragraphs 0009, 0026) ”An identifier, corresponding to the loyalty rewards account from the customer, is retrieved at a point of sale terminal. The discount and the personalized message associated with the loyalty rewards account are retrieved from the server by the point of sale terminal. The discount is applied to a purchase at the point of sale terminal, and the personalized message is displayed at the point of sale terminal when the purchase is being made …  an exemplary environment, such as a gas station, ].

As for dependent claim 29, O’Connor and Giraud teach the system as described in claim 28 and O’Connor further teaches:
wherein the computer system is further configured to: determine that the customer has purchases a particular one of the one or more freebies; and display the media file associated with the particular one of the one or more freebies first [(e.g. se O’Connor paragraphs 0008, 0034, 0038) ”The promotion may be, for example, a predefined dollar amount rewarded to the common customer upon purchase of merchandise from the third party … if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale. The point of sale may be, for example, a point of sale terminal 20 within a store 180 or a point of sale terminal 70 on a fuel pump 60 external to the store 180. The amount of the reward is ].

As for dependent claim 30, O’Connor and Giraud teach the system as described in claim 28 and O’Connor further teaches:
wherein the computer system is further configured to determine that the customer is one transaction away from one of the one or more freebies; the one or more media files are associated with the one or more freebies that the customer will receive at a next fuel transaction [(e.g. see O’Connor paragraph 0040) ”The central server 50 retrieves the fifty dollar gift and the custom message 73 previously stored by the parent. As the child begins to pump gas, the custom message 73 is played on the display 72 of the fuel pump 60. When the child is done pumping gas, the fifty dollars is applied to the transaction. if the fifty dollars exceeds the total, the remaining portion of the gift is transmitted back to the central server and stored, along with the custom message 73 for a subsequent transaction”].

claim 31, O’Connor and Giraud teach the system as described in claim 30 and O’Connor further teaches:
wherein the computer system is further configured to: determine that the customer has purchased a particular one of the one or more freebies; and display the media file associated with the particular one of the one or more freebies first [(e.g. se O’Connor paragraphs 0008, 0034, 0038) ”The promotion may be, for example, a predefined dollar amount rewarded to the common customer upon purchase of merchandise from the third party … if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale. The point of sale may be, for example, a point of sale terminal 20 within a store 180 or a point of sale terminal 70 on a fuel pump 60 external to the store 180. The amount of the reward is applied to the transaction, as shown in step 366 and the custom message 73 is played during the transaction … business may provide a cash rebate for a recent purchase and include a recorded message thanking the recipient for that purchase. When the recipient uses their loyalty reward ].

Claims 3, 6, 10, 18, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2015/0178761 A1) in view of Giraud et al. (US 2002/0184098 A1), as applied to claim 1 above, and further in view of Hall et al. (US 7,107,231 B1).

As for dependent claim 3, O’Connor and Giraud teach the system as described in claim 1, but do not specifically teach in response to a determination that no data related to the customer is contained in the database, determine a different set of one or more media files that are to be displayed to the customer and cause the determined different set of one or more media files to be displayed at the fuel dispenser.  However, in the same field of invention, Hall teaches:
in response to a determination that no data related to the customer is contained in the database, determine a different set of one or more media files that are to be displayed to the customer and cause the determined different set of one or more media files to be displayed at the fuel dispenser [(e.g. see Hall col 9 lines 9-17 and Fig. 6 numerals 610, 612) ”where the loyalty ID is transmitted back to the central office 110 to access a customer profile database. Flow is then to a decision block 610 in order to perform a matching operation between the loyalty ID and the variety of customer profiles stored on ].
Therefore, considering the teachings of O’Connor, Giraud and Hall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add in response to a determination that no data related to the customer is contained in the database, determine a different set of one or more media files that are to be displayed to the customer and cause the determined different set of one or more media files to be displayed at the fuel dispenser, as taught by Hall, to the teachings of O’Connor and Giraud because of the manually intensive nature to change the programming piped to the individual fuel pumps it is easier for the user to implement and maintain a fuel dispenser advertising system which targets the individual custom in order to capture his or her attention (e.g. see Hall col 1 lines 43-60).

As for dependent claim 6, O’Connor and Giraud teach the system as described in claim 1, but do not specifically teach receive an indication from a fuel controller that the fuel dispensing transaction is completed, the fuel controller configured to control a plurality of fuel dispensers including the fuel dispenser that the customer is currently at and send information related to the completed fuel dispensing transaction to the evaluation system and cause the evaluation system to update the database based on the information related to the completed fuel dispensing transaction and generate an updated set of evaluation data related to the customer.  However, Hall teaches:
receive an indication from a fuel controller that the fuel dispensing transaction is completed, the fuel controller configured to control a plurality of fuel dispensers including the fuel dispenser that the customer is currently at [(e.g. see Hall col 6 lines 34-40, col 10 lines 35-38 and Fig. 4 and Fig. 6 numerals 630, 632, 634) ”When a customer chooses to purchase fuel at a first fuel dispenser 401 (the fuel dispensers 401, 402 and 406 having all the capabilities of fuel dispenser 100), he or she enters the loyalty ID number (or a unique number) which is transmitted from the fuel dispenser system 401 to the LO computer system 116 across the GCN 400 to the central office 110 … On the other hand, if the fueling process is completed, flow is out the "Y" path to a function block 632”].
send information related to the completed fuel dispensing transaction to the evaluation system and cause the evaluation system to update the database based on the information related to the completed fuel dispensing transaction and generate an updated set of evaluation data related to the customer [(e.g. see Hall col 10 lines 35-44 and Fig. 6 numerals 630, 632, 634) ”On the other hand, if the fueling process is completed, flow is out the "Y" path to a function block 632 to store aspects of customer activities, which in this case includes changes to the presentation of the programming, fueling and payment information, and any point-of-sale transactions. This activity information is then used to update the customer ].
The motivation to combine is the same as that used for claim 3.

As for dependent claim 10, O’Connor and Giraud teach the system as described in claim 6, but do not specifically teach receive an indication from the fuel controller that the fuel dispensing transaction is completed; and cause each of the evaluation system and the other evaluation system to update the respective database based on the information related to the completed fuel dispensing transaction and generate a respective updated set of evaluation data related to the customer.  However, Hall teaches:
receive an indication from the fuel controller that the fuel dispensing transaction is completed; and cause each of the evaluation system and the other evaluation system to update the respective database based on the information related to the completed fuel dispensing transaction and generate a respective updated set of evaluation data related to the customer [(e.g. see Hall col 10 lines 35-44 and Fig. 6 numerals 630, 632, 634) ”On the other hand, if the fueling process is completed, flow is out the "Y" path to a function block 632 to store aspects of customer activities, which in this case includes changes to the presentation of the programming, fueling and payment information, and any ].
The motivation to combine is the same as that used for claim 3.

As for dependent claim 18, O’Connor and Giraud teach the method as described in claim 17; further, claim 18 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 23, O’Connor and Giraud teach the system as described in claim 22, but O’Connor does not specifically teach the following limitations.  However, Giraud teaches:
before receiving the customer input, the fuel controller operates in an uninterrupted state, in which the fuel controller is configured to cause the fuel dispenser to display a default display message [(e.g. see Giraud paragraphs 0017, 0035) ”proximity sensing may be implied by the use of devices physically adjacent to the system of the present invention, such as a gasoline pump … In the idle mode, the system 10 preferably displays programmed non-advertisement information, that may include a picture of a missing person ].
in response to receiving the customer input, the fuel controller is switched from the uninterrupted state to an interrupted state [(e.g. see Giraud paragraph 0035) ”The system 10 functions in either one of an idle mode, wherein potential consumers are not within a sensed proximity range or zone, or an active mode, wherein the presence of potential consumers within the proximity range is detected. In the idle mode, the system 10 preferably displays programmed non-advertisement information, that may include a picture of a missing person with an associated telephone number for contacting law enforcement officials, current weather reports, traffic reports, trivia questions, and other similar information through display 12. Once the presence of at least one potential consumer within the proximity range is sensed, the active mode of the system is invoked and the display 12 begins displaying a programmed sequence of advertisements and promotional segments that may include full-motion color commercials, stop-frame commercials, and other advertisements. Information such as trivia questions and famous quotations, for example, can be interspersed between the advertisements if desired. Once it ].

O’Connor and Giraud do not specifically teach in which the fuel controller is configured to receive instructions from the computer system and pass the received instructions to the fuel dispenser, such that the computer system is allowed to indirectly control the fuel dispenser via the fuel controller.  However, Hall teaches:
in which the fuel controller is configured to receive instructions from the computer system and pass the received instructions to the fuel dispenser, such that the computer system is allowed to indirectly control the fuel dispenser via the fuel controller [(e.g. see Hall col 12 lines 45-55, col 17 lines 30-55 and Fig. 4 numerals 110, 116) ”The CO 110 can interject such announcements into the LO 110 system to present to the customers such announcements. Notably, where severe weather is involved, the LO 116 could request that the CO 110 provide an override transmission to download the EBS to LPS announcements. Alternatively, the CO 110 could monitor weather and news information for its remote LO sites 116 and provide that information for download to the site master 900 when it checks-in for updates. Still further, the disclosed display subassembly 910 could be configured with sensors to monitor weather information, for example, ].
The motivation to combine is the same as that used for claim 3.

claim 24, O’Connor, Giraud and Hall teach the system as described in claim 23, but O’Connor and Giraud do not specifically teach the following limitation.  However, Hall teaches:
wherein the fuel controller includes a bypass communication controller configured to allow the computer system to bypass the fuel controller during the interrupted state, such that the computer system is able to control the fuel dispenser via the bypass communication controller when the fuel controller is in the interrupted state [(e.g. see Hall col 12 lines 45-55, col 17 lines 30-55 and Fig. 4 numerals 110, 116) ”The CO 110 can interject such announcements into the LO 110 system to present to the customers such announcements. Notably, where severe weather is involved, the LO 116 could request that the CO 110 provide an override transmission to download the EBS to LPS announcements. Alternatively, the CO 110 could monitor weather and news information for its remote LO sites 116 and provide that information for download to the site master 900 when it checks-in for updates. Still further, the disclosed display subassembly 910 could be configured with sensors to monitor weather information, for example, barometric pressure, and temperature swings, which sensed conditions could trigger the site master 900 to login to the CO 110 for possible EBS or weather information. These weather monitoring sensors could also be configured into the site master 900 to trigger it so connect to the CO 116 ].
The motivation to combine is the same as that used for claim 3.

As for dependent claim 26, O’Connor and Giraud teach the system as described in claim 1 and O’Connor further teaches:
determine whether the customer is registered with one of a plurality of loyalty clubs [(e.g. see O’Connor paragraph 0009) ”An identifier, corresponding to the loyalty rewards account from the customer, is retrieved at a point of sale terminal”
in response to determining that the customer is registered with one of the plurality of loyalty clubs, determine whether the customer is a registered loyalty member or an unregistered loyalty member [(e.g. see O’Connor paragraph 0031) ”the central server 50 retrieves the loyalty account information based on the identity provided from the processing device 80. According to another embodiment of the invention, a personal identifier for the customer may be provided such as a phone number, residential address, or email address in the event the customer does not have a loyalty account at the service provider. The server 50 and the processing device 80 may also exchange one or more verification messages including, for example, information such as an address, phone number, or other verification information to ensure that the correct individual and corresponding loyalty account has been identified”].
in response to determining that the customer is an unregistered loyalty member, determine a third sequence of one or more second media files that are to be displayed; and in response to determining that the customer is a registered loyalty member, determine a second sequence of one or more third media files that are to be played [(e.g. see O’Connor paragraphs 0032, 0039) ”if the intended recipient does not have a loyalty account, the reward may be associated with the personal identifier previously provided such as a phone number, residential address, or email address … If the central server 50 ].

O’Connor and Giraud do not specifically teach in response to determining that the customer is not registered with any loyalty club, determine a first sequence of one or more first media files that are to be played.  However, Hall teaches:
in response to determining that the customer is not registered with any loyalty club, determine a first sequence of one or more first media files that are to be played [(e.g. see Hall col 9 lines 9-17 and Fig. 6 numerals 610, 612) ”where the loyalty ID is transmitted back to the central office 110 to access a customer profile database. Flow is then to a decision block 610 in order to perform a matching ].
The motivation to combine is the same as that used for claim 3.

Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2015/0178761 A1) in view of Giraud et al. (US 2002/0184098 A1), as applied to claim 1 above, and further in view of Antonucci (US 2003/0236704 A1).

As for dependent claim 32, O’Connor and Giraud teach the system as described in claim 27 and O’Connor further teaches:
wherein the reward point is greater than a first threshold, the computer system determines a first sequence of one or more first media files that are to be displayed [(e.g. see O’Connor paragraphs 0004, 0038, 0039) ”Loyalty programs typically provide a uniform discount or a graduated discount, increasing in accordance with the level of purchases made by a customer. For example, a customer at a gas station may receive a five cent per gallon discount on their first fifty gallons of gasoline purchased in a month and a ten cent per gallon discount on any additional gasoline purchased during the month … If the central server ].  Examiner notes that O’Connor does not explicitly refer to reward “points,” but does use a loyalty program in order to determine rewards.  One of the metrics that O’Connor tracks for loyalty tiers is gallons of fuel purchased.  The sequence of rewards messages can be set by highest to lowest rewards value available, which varies by user (e.g. higher vs. lower gallons purchased).  Secondary reference Antonucci specifically uses loyalty points and levels to display various available promotions to the user.
when the reward point is greater than a second threshold and lower than the first threshold where second threshold < first threshold, the computer system determines a second sequence of one or more second media files that are to be displayed [(e.g. see O’Connor paragraphs 0004, 0038, 0039) ”Loyalty programs typically provide a uniform discount or a graduated discount, increasing in accordance with the level of purchases made by a customer. For example, a customer at a gas station may receive a five cent per gallon discount on their first fifty gallons of gasoline purchased in a month and a ten cent per gallon discount on any additional gasoline purchased during the month … If the central server 50 identifies multiple rewards associated with a customer loyalty account, the central server 50 retrieves one or more of the rewards according to a predefined set of rules. According to one embodiment of the invention, the central server 50 retrieves the reward having the highest value first and the remaining rewards on subsequent transactions in descending order of value. Optionally, multiple rewards may be applied to a single transaction. Each of the rewards and the associated message is retrieved from the central server 50. The first reward is applied to the transaction and the custom message 73 is played during the transaction. If the cost of the transaction exceeds the first reward, a second reward is applied and the associated custom message ].

O’Connor and Giraud do not specifically teach wherein the reward includes a reward point, and the sequence of one or more media files is determined based on the reward point.  However, in the same field of invention, Antonucci teaches:
wherein the reward includes a reward point, and the sequence of one or more media files is determined based on the reward point [(e.g. see Antonucci paragraphs 0023, 0053, 0069) ”the incentive engine 102 maintains an account for each participating consumer along with general loyalty points and merchant-specific loyalty dollars …  Promotion rules database 280 includes information received from the various participating merchants related to the requirements or levels to be reached by consumers in order for the consumer to earn a particular reward … The incentive engine 102 also facilitates transmission of a signal to POS terminal 112, wherein the signal may cause a message or graphic to be displayed on a display … The signal or message may include, for example, an indication of loyalty points obtained, an indication of the reward that was (or could be) obtained based on the new point balance and/or the like”].


As for dependent claim 33, O’Connor, Giraud and Antonucci the system as described in claim 32, but O’Connor and Giraud do not specifically teach wherein the computer system is further configured to determine that one of one or more freebies is available to the customer based on the reward point, and the computer system determines a third sequence of one or more third media files that are to be displayed, the one or more third media files being associated with the one or more freebies.  However, Antonucci teaches:
wherein the computer system is further configured to determine that one of one or more freebies is available to the customer based on the reward point, and the computer system determines a third sequence of one or more third media files that are to be displayed, the one or more third media files being associated with the one or more freebies [(e.g. see Antonucci paragraph 0069) ”The incentive engine 102 also facilitates transmission of a ].
The motivation to combine is the same as that used for claim 32.

As for dependent claim 34, O’Connor, Giraud and Antonucci teach the system as described in claim 33 and O’Connor further teaches:
wherein the computer system is further configured to: determine that the customer has purchases a particular one of the one or more freebies; and display the media file associated with the particular one of the freebies first [(e.g. se O’Connor paragraphs 0008, 0034, 0038) ”The promotion may be, for example, a predefined dollar amount rewarded to the common customer upon purchase of merchandise from the third party … if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale. The point of sale may be, for example, a point of sale terminal 20 within a store 180 or a point of ].

As for dependent claim 35, O’Connor, Giraud and Antonucci teach the system as described in claim 33, but O’Connor and Giraud do not specifically teach wherein the computer system is further configured to determine that the customer is a number of points away from one of the one or more freebies; the one or more media files are associated with the one or more freebies that the customer will receive after accumulating the number of points.  However, Antonucci teaches:
wherein the computer system is further configured to determine that the customer is a number of points away from one of the one or more freebies; the one or more media files are associated with the one or more freebies that the customer will receive after accumulating the number of points [(e.g. see Antonucci paragraph 0069) ”The incentive engine 102 also facilitates transmission of a signal to POS terminal 112, wherein the signal may cause a message or graphic to be displayed on a display … The signal or message may include, ].
The motivation to combine is the same as that used for claim 32.

As for dependent claim 36, O’Connor, Giraud and Antonucci teach the system as described in claim 35 and O’Connor further teaches:
wherein the computer system is further configured to determine that the customer has purchased a particular one of the one or more freebies; and display the media file associated with that freebie first [(e.g. se O’Connor paragraphs 0008, 0034, 0038) ”The promotion may be, for example, a predefined dollar amount rewarded to the common customer upon purchase of merchandise from the third party … if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale. The point of sale may be, for example, a point of sale terminal 20 within a store 180 or a point of sale terminal 70 on a fuel pump 60 external to the store 180. The amount of the reward is applied to the transaction, as shown in step 366 and the custom message 73 ].

Response to Arguments
Applicant's arguments filed, 01 July 2021, have been fully considered but they are not persuasive.

Applicant argues that [“O’Connor and Hall fail to disclose … amended independent claim 1” (Page 17).].

The argument described above, in paragraph number 10, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174